
	
		II
		111th CONGRESS
		1st Session
		S. 2820
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2009
			Mr. Lautenberg (for
			 himself, Mr. Schumer,
			 Mr. Levin, Mr.
			 Reed, Mrs. Feinstein, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prevent the destruction of terrorist and criminal
		  national instant criminal background check system records. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preserving Records of Terrorist
			 & Criminal Transactions Act of 2009 or the
			 PROTECT Act of
			 2009.
		2.Identification
			 of terrorists
			(a)In
			 generalSection 922(t) of title 18, United States Code, is
			 amended by inserting after paragraph (6) the following:
				
					(7)If the national criminal background
				check system indicates that a person attempting to purchase a firearm or
				applying for a State permit to possess, acquire, or carry a firearm is
				identified as a known or suspected member of a terrorist organization in
				records maintained by the Department of Justice or the Department of Homeland
				Security, including the Violent Gang and Terrorist Organization File, or
				records maintained by the Intelligence Community, including records maintained
				under section 343 of the Intelligence Authorization Act for Fiscal Year 2003
				(50 U.S.C. 404n–2), all records generated in the course of the check of the
				national criminal background check system, including the ATF Form 4473, that
				are obtained by Federal and State officials shall be retained for a minimum of
				10
				years.
					.
			(b)Conforming
			 amendmentSection 922(t)(2)(C) of title 18, United States Code,
			 is amended by inserting after transfer the following: ,
			 except as provided in paragraph (7).
			3.Retention of
			 records
			(a)180
			 daysSection 922(t)(2)(C) of
			 title 18, United States Code, is amended by inserting before
			 destroy the following: not less than 180 days after the
			 transfer is allowed,.
			(b)Repeals
				(1)Section 617(a) of
			 Public Law 108–199 (118 Stat. 95) is amended by striking paragraph (2).
				(2)Section 615 of
			 Public Law 108–447 (118 Stat. 2915) is amended by striking paragraph
			 (2).
				(3)Section 611 of Public Law 109–108 (119
			 Stat. 2336) is amended by striking paragraph (2).
				(4)Section 512 of
			 division B of Public Law 110–161 (121 Stat. 1926) is amended by striking
			 paragraph (2).
				(5)Section 511 of
			 division B of Public Law 111–8 (123 Stat. 596) is amended by striking paragraph
			 (2).
				
